ORDER
PER CURIAM.
The Treasurer as Custodian for the Second Injury Fund (Fund) appeals the final award of the Labor and Industrial Relations Commission (Commission) affirming the decision of the Administrative Law Judge (ALJ) finding the Fund liable to *759Jerry Bess (Bess) for permanent and total disability payments. On appeal, the Fund argues the Commission’s award of permanent and total disability was not based on competent and substantial evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).